Title: To George Washington from General Henry Clinton, 29 September 1779
From: Clinton, Henry
To: Washington, George


        
          Sir
          New York, Septr 29th 1779.
        
        Upon receiving Your Letter of the 14th Ultimo, I transmitted the papers that accompanied it to His Excellency Lieut. General

Knyphausen, who has sent me Col: Wurmb’s answer thereto; and in justice to that Gentleman, who is an Officer of distinguished merit, I have the honor to enclose the same, together with a translation thereof, for your perusal, by which You will perceive that his conduct has been much misrepresented. I have the honor to be Your Excellency’s Most obedt humble Servt
        
          H. Clinton
        
      